DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
Applicant’s preliminary amendments, filed October 24, 2019, have been entered.

Claim Objections
Claims 2-4 and 6 are objected to because of the following informalities:  inconsistent terminology.  Claims 2-4 and 6 recite the limitation “the gas” instead of “the compressed gas” as previously recited.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the claim does not conclude with a period.  MPEP § 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-13, 15, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “a first gas” in line 2 and “a second gas” in line 4.  Claim 9 recites the limitation “an amount of air” in line 1.  However, it is unclear what compositional components the Applicant intends to encompass by these limitations; thus it is unclear what compositional components are required to meet the claimed invention.  Moreover, it is unclear whether the first gas and/or second gas may also comprise or consist of “air” or if the gases are distinct from the limitation “an amount of air” in Claim 9. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernica et al. (US 2013/0121767).
Claim 8. Bernica discloses A method comprising in order: routing a first quantity of a first gas (17) through a compressor (18) ([0023] – [0025]); injecting the first quantity of the first gas (17, 24) into a reservoir (20) through an oil well (22) ([0023] – [0025]); removing a second quantity of a second gas (32) from the reservoir ([0023] – [0025]); and routing the second quantity of the second gas (32) through an expander (44) ([0018]; [0026]).  
The method of claim 8, wherein the second gas is a mixture of at least one of natural gas, oil, or water (32) ([0018]; [0026]).  
Claim 15. Bernica discloses The method of claim 8, further comprising storing the first quantity of the first gas in the reservoir for a period of time ([0019]; [0021]).  
Claim 16. Bernica discloses The method of claim 8, wherein the first gas is natural gas (17, 24) ([0017].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bernica et al. (US 2013/0121767) in view of Schmidt et al. (US 2019/0078014).
Claim 1. Bernica discloses A system for storing thermal energy (Abstract; Fig. 1; [0004] – [0006]), the system comprising: a compressor (18) configured to compress a gas thereby creating a compressed gas ([0017]); 
Bernica does not explicitly disclose a pump configured to: inject the compressed gas into a reservoir of an oil well; and produce the compressed gas from the reservoir.  However, Bernica does disclose a system comprising pumps (56) located within a casing, pipe, or tubing ([0019]), and Bernica further discloses compressed air routed from a compressor (18) through a valve tree (30), through subterranean pipe (22) and injected into a subterranean formation ([0021]).  Bernica discloses that the 
Bernica does not explicitly disclose an expander configured to expand the compressed gas produced from the reservoir.  However, Bernica does disclose routing the compressed air (32) through valving (30) and to a turbine (44), wherein the compressed air is permitted to decompress and expand, and the expanding air generates electricity while being released / produced from the subterranean formation (20) ([0018]; [0026]).  Therefore, the Examiner interprets the disclosure in Bernica to read on this limitation.
Claim 2. Bernica in view of Schmidt teach The system of claim 1.  Bernica discloses perforations (42) within the subterranean formation (20) and perforations (60) through a wall of subterranean pipe (22), but Bernica does not explicitly disclose wherein the oil well had been hydraulically fractured prior to receiving the gas.  However, Schmidt teaches injecting a first fluid down a well to create a fracture such that another fluid may be injected and stored in the formation ([0021]; Claim 15).
Claim 3. Bernica in view of Schmidt teach The system of claim 1.  Bernica further discloses wherein the expander is capable of producing electricity from the expansion of the gas ([0026])).  
Claim 4. Bernica in view of Schmidt teach The system of claim 1.  Bernica further discloses wherein the gas may be stored in the reservoir for a period of time ([0019]).  
Claim 5. Bernica in view of Schmidt teach The system of claim 1.  Bernica discloses a compressor (18), but Bernica does not explicitly disclose wherein the compressor is configured to increase the temperature and pressure of the gas.  However, a compressor works by pressurizing air, and it is well known that temperature and pressure are directly related / proportional based on Gay-Lussac’s law. 
Claim 6. Bernica in view of Schmidt teach The system of claim 1.  Bernica discloses a turbine (44), but Bernica does not explicitly disclose wherein the expander is configured to decrease the temperature and pressure of the gas.  However, the turbine works by decompressing air ([0018]), and it is well known that temperature and pressure are directly related / proportional based on Gay-Lussac’s law.
Claim 7. Bernica in view of Schmidt teach The system of claim 1.  Bernica further discloses wherein the gas is natural gas (17) ([0017]).  
Claim 17. Bernica discloses The method of claim 8.  Bernica discloses perforations (42) within the subterranean formation (20) and perforations (60) through a wall of subterranean pipe (22), but Bernica does not explicitly disclose wherein the oil well had previously been hydraulically fractured.  However, Schmidt teaches a method for storing and producing energy, the system comprising high-pressure pumps (44) to inject a first fluid down a well to create a fracture such that another fluid may be injected and stored in the formation ([0021]; Claim 15).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the injection sequence in Bernica, as taught by Schmidt, in order to pump an initial fluid to fracture the formation before injecting a subsequent fluid to be stored in the fractured formation.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bernica et al. (US 2013/0121767) in view of Gupta et al. (US 2013/0091854).
Claim 9. Bernica discloses The method of claim 8.  Bernica does not explicitly disclose further comprising adding an amount of air to the second quantity of the second gas during the removing.  However, Bernica does illustrate and describe a system that is capable of drawing in and compressing 
Claim 10. Bernica in view of Gupta teach The method of claim 9.  Gupta further teaches wherein the amount of air is combusted prior to the routing of the second quantity of the second gas through the expander ([0023]).
Claim 11. Bernica in view of Gupta teach The method of claim 10.  Gupta further teaches wherein the amount of air is sub-stoichiometric ([0021]; [0023]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bernica et al. (US 2013/0121767).
Claim 12. Bernica discloses The method of claim 8.  Bernica does not disclose wherein the first quantity of the first gas and the second quantity of the second gas are approximately equivalent.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the quantity of gas(es) in Bernica to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 13. Bernica discloses The method of claim 8.  Bernica does not disclose wherein the first quantity of the first gas is less than the second quantity of the second gas.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the quantity of gas(es) in Bernica to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Merchant et al. (US 2013/0031910); Joseph et al. (US 2014/0262292).
Merchant discloses a gas turbine engine system comprising a compressor, combuster, and turbine ([0019]; [0039]).
Joseph discloses injecting compressed natural gas into a wellbore, producing natural gas from a secondary well, a cooler/refrigeration system, and a heat recovery system, which may generate an electrical or mechanical power output from the thermal energy generated by the compressor ([0016]; [0025]; [0031]; [0052]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674